Citation Nr: 9936195	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-operative right 
knee status torn medial meniscus with severe degenerative 
changes, status post total knee arthroplasty, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1958 to 
June 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from February and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In August 1999, the RO 
granted the veteran's claim for service connection for a left 
knee disability and assigned a compensable disability 
evaluation.  As this represents a full grant of the benefits 
sought on appeal as to that matter, the Board will confine 
its determination to the issue as set forth on the decision 
title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected right knee disability is 
manifested by demonstration of severe impairment with 
extension limited to -10 degrees, functional loss and 
subjective complaints of pain, tenderness and weakness 
without instability or ankylosis

3. The postoperative right knee scar is not shown to be 
poorly nourished with repeated ulceration or to be tender 
and painful on objective demonstration.


CONCLUSION OF LAW

The criteria for an increased disability rating to 60 percent 
for right knee post operative changes, torn medial meniscus 
with degenerative changes, status post total knee 
arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010-5055, 5256, 5261, 5262 (1999).
REASONS AND BASES FOR FINDINGS 

The veteran's claim for an increased evaluation for a right 
knee disability is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

In July 1976, the RO implemented a June 1976 Board decision 
that granted service connection for post-operative status, 
right knee torn medial meniscus.  That determination was 
based, in large measure, on service medical records that 
showed the veteran sprained his right knee before entering 
service and experienced aggravating knee problems in service 
that required surgical repair.  The RO also considered 
findings of a September 1975 VA examination that indicated 
the veteran walked normally and had a stable knee with some 
limitation of flexion.  Diagnoses included history of right 
knee torn medial meniscus, status post-meniscectomy.  A 10 
percent evaluation was awarded for the veteran's right knee 
disability.

Thereafter, in a December 1990 rating action, the RO granted 
a 20 percent evaluation to the veteran's service-connected 
right knee disability.  The RO's decision was based, in large 
part, on findings of a November 1990 VA examination that 
showed gradual worsening of the veteran's right knee and x-
ray evidence of severe degenerative changes.  

According to private hospital records dated in March 1997, 
the veteran had a long history of bilateral knee symptoms, 
with the right side more symptomatic than the left.  
Following right knee injury and surgery in service, the 
veteran continued to have increased right knee problems, 
despite conservative management.  X-rays showed severe 
degenerative arthritis of the right knee.  The veteran 
underwent a right total knee arthroplasty.  His postoperative 
course was unremarkable, he made good progress in physical 
therapy and the discharge diagnosis was degenerative 
arthritis, right knee.

In May 1997, the RO received the veteran's claim for an 
increased rating for his service-connected right knee 
disability.

In July 1997, the veteran, who was 56 years old, underwent VA 
examination and said he worked as chief of police in the town 
in which he lived.  The examiner reviewed the veteran's 
medical history and stated that x-rays showed severe loss of 
joint space and degenerative joint changes in the right knee 
that led to the 1997 arthroplasty.  The veteran currently 
felt the joint worked well and complained of pain in the 
popliteal fossa and on the side of the knee, usually after a 
long day of standing or weight bearing, but often had pain 
with rest.  He did not feel any weakness.  The joint was 
stiff to the degree that he felt unable to fully flex and 
extend it and he described swelling, without heat or redness.  
The veteran did not feel a sensation of instability, locking 
or giving away of his knee.  Lack of endurance was not a 
problem.  The veteran took nonsteroidal medication as needed 
and rested.  He used ice when the joint flared up but did not 
use crutches, brace, cane or corrective shoes.  The veteran's 
job as a police chief entailed mostly administrative 
responsibility but he did perform active duty and felt unable 
to ambulate with the same amount of dexterity and 
coordination as he had previously.  The veteran was right-
handed and right-footed. 

On examination, the veteran was observed to be slightly 
overweight and had several right knee scars consistent with a 
total right knee arthroplasty.  He had moderate soft tissue 
swelling that was possibly postsurgical.  Range of motion 
showed the veteran was not quit able to get full extension, 
and was 5 to 10 degrees short on extension.  Flexion was 
roughly to 120 degrees.  The veteran's knee was stable in all 
planes, he was slightly tender in the popliteal fossa but 
there was no cyst felt.  Lachman's and McMurray's tests were 
inapplicable because of the veteran's arthroplasty.  On 
watching the veteran weight bear and walk, he was noted to 
favor his right knee slightly, but that was not considered a 
major problem.  Leg length was the same for right and left 
leg and there did not seem to be any abnormalities in the 
prosthetic joint function.  X-rays showed a right knee 
arthroplasty.  The diagnostic impression was that after two 
surgeries to repair the torn meniscus, the veteran developed 
degenerative joint disease in his right knee, that required a 
right knee total arthroplasty.  He had normal postoperative 
pain in this right knee, but the joint seemed to work quite 
well.

In September 1997, the RO assigned a 100 percent evaluation 
under Diagnostic Code 5010-5055, effective from March 1997, 
and a 30 percent schedular evaluation, effective from May 
1998.

In November 1997, the veteran underwent VA orthopedic 
examination and complained of left knee problems due to the 
right knee disability.  Findings on examination revealed that 
the veteran had a fairly normal-appearing gait on the right 
side and was antalgic on the left.  

An April 1998 VA orthopedic examination report documents the 
veteran's complaints of persistent and throbbing right knee 
pain that was always present.  He had knee stiffness that 
worsened if he was on his feet for any length of time and at 
the end of the day.  Since his operation, the veteran had 
constant pain, that was less severe than prior to the 
surgery, and was present about the lateral aspect and 
posteriorly about the knee.  He took ibuprofen, 800 mg., 
three times a day, for knee pain and now took Salsalate 
tablets, 500 mg., as needed, that was not as effective as the 
ibuprofen.  The veteran described flare-ups of pain that had 
been more severe than his normal pain since the operation.  
He could not describe precipitating factors for that pain.  
With the flare-ups, the veteran remained at home for several 
days.  He did not use crutches, braces, canes or corrective 
shoes.  The veteran denied trouble ascending and descending 
stairs, but had to put two feet on the same step because of 
the severe pain, so it took awhile for him to go up and down 
the stairs.  He said the knee pain interfered with his 
performance as chief of police.  The pain interfered with his 
hobbies and he was no longer able to garden and maintain the 
lawn.  He gave up deer hunting in 1996, gave up playing 
horseshoes in 1995 when the pain became more severe and said 
since the knee replacement, the pain was better but he still 
had constant bearable pain.

On examination, the veteran was unable to walk on either his 
heels or his toes, with the toes worse.  He had an antalgic 
gait on both legs, but the right leg appeared to be more 
painful.  The right knee was larger than the left, but there 
was no soft tissue swelling and it appeared to be structural.  
The right knee measured 37 centimeters (cm.) in circumference 
about the crease on the right and 35 cm. on the left.  There 
was a 23 cm. well-healed midline scar present about the 
anterior right knee.  The veteran had pain and tenderness 
about both collateral ligaments and also especially about the 
right hamstrings medially and laterally, but especially 
laterally.  The structure appeared intact, but there appeared 
to be an increase in extension.  Flexion appeared to be 
adequate.  The knees (knee's?) structural integrity appeared 
to be intact and there was good stability.  Goniometry 
examination of the right knee revealed flexion from -20 to 
78/110 degrees on the right and from 0 to 120 degrees on the 
left.  Extension was -20/-10 degrees on the right and 0 
degrees on the left.  Q-angle was 14 degrees on the right and 
6 degrees on the left.  X-ray of the right knee demonstrated 
evidence of a right knee prosthesis that appeared to be in 
satisfactory alignment and position.  The diagnoses included 
post-traumatic arthritis of the right knee, status post-right 
knee prosthesis implantation.

In a September 1998 Addendum, the VA physician who examined 
the veteran in April 1998 responded to the RO's request for 
clarification of the gonimetry information in that 
examination report.  The examiner said complete extension to 
0 degrees was not obtained.  On the right knee, flexion was 
accomplished starting at -20 degrees, rather than 0 degrees, 
and on active range of motion was 78 degrees.  With the 
right, passive flexion of the right knee was accomplished to 
110 degrees.  Extension was started at -20 degrees rather 
than 0 degrees, because of limitations of extension of the 
knee and with active range of motion could only be 
accomplished to -20 degrees, but with passive range of motion 
was accomplished to -10 degrees.  The veteran was unable to 
fully extend his knee. 

In his December 1998 personal hearing at the RO, and in his 
written statements, the veteran contended that he had almost 
constant right knee pain that, on a scale of 1 to 10, he 
rated as between 6 and 7 in pain severity, if he was careful 
of what he did.  He indicated that he was unable to kneel, 
bend, lift from his knees or climb the stairs without 
difficulty that affected his daily living activities and 
ability to properly perform his job.  Pain mediation was 
ineffective.  According to the veteran, his knee was weak, as 
demonstrated by his need to climb stairs slowly, one at a 
time, instead of in succession and the weakness caused him to 
need to sit down at times.  He did not wear a knee brace.  
The veteran testified to having severe knee pain that forced 
him to get dressed sitting down.  Throbbing knee pain 
awakened him and he took aspirin or ibuprofen that was not 
always effective.  Although the veteran's right knee affected 
his job, he was less affected than if he was an officer.  He 
had not missed work because of his knee.

In July 1999, the veteran underwent VA orthopedic examination 
pursuant to his claim for service connection for left knee 
disability secondary to the service-connected right knee 
disability.  The examiner concluded that it was not 
unreasonable to assume that there had been some aggravation 
due to favoring of the right knee.

In August 1999, the RO granted service connection for a left 
knee condition as secondary to the veteran's service-
connected right knee disability and assigned a compensable 
disability evaluation.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Traumatic arthritis, substantiated by x-ray, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  If 
the joint is affected by limitation of motion but the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  In the absence of limitation of motion, a 10 
percent rating applies for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
Id.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more major joints, with occasional 
incapacitating exacerbations.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  38 C.F.R. § 4.59 (1999).  The intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
Id.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  Id.  The joints should be tested for pain on both 
active and passive motion, in weight bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  Id.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1999).

The veteran's service-connected right knee disability is 
evaluated under diagnostic codes 5010-5055.  While diagnostic 
code 5010 evaluates arthritis due to trauma, under diagnostic 
code 5055, a 100 percent evaluation is awarded for one year 
following implantation of prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thereafter, a 60 percent evaluation is 
awarded for knee replacement with chronic residuals 
consisting of severe painful motion or weakness in the 
affected area.  Id.  With intermittent degrees of residual 
weakness, pain or limitation of motion rated by analogy to 
diagnostic codes 5256, 5261 or 5262, varying degrees of 
disability may be assigned.  Id.  The minimum rating after a 
knee replacement is 30 percent.  Id.

Subsequent to the one-year period, VA examined the veteran 
for compensation purposes in April 1998.  At that time, he 
reported persistent throbbing right knee pain with stiffness 
and said the pain was less severe than before the March 1997 
surgery and constant but bearable.  He took Salsalate, 500 
mg. tablets that were ineffective for pain.  The veteran 
described flare-ups of pain that were more severe than usual 
pain, with no precipitating factors, and caused him to remain 
home for several days.  He was wakened by knee pain 
approximately once a week.  The veteran had pain and 
tenderness about the collateral ligaments, although the 
structure was described as intact, there was good stability 
and the veteran did not use crutches, canes, braces or 
corrective shoes.  Flexion was adequate and there was some 
increase in extension.  There was good stability and 
structural integrity was intact. 

Diagnostic code 5256 is provided for knee ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  With flexion between 10 
degrees and 20 degrees, a 40 percent evaluation is 
assignable; with flexion between 20 and 45 degrees, a 50 
percent evaluation is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  If extremely unfavorable, in flexion 
at an angle of 45 degrees or more, a 60 percent evaluation is 
assigned.  Id.  

For a 40 percent rating to be warranted under diagnostic code 
5261, extension must be limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  A 50 percent rating is 
warranted with limitation of leg extension to 45 degrees.  
Id.  A review of the findings on the April 1998 VA 
examination indicates that the veteran retained range of 
motion from -10 to 110 (passive) and -20 to 78 degrees 
(active).  Hence, there is no basis to conclude that the 
limitation of extension is of a degree consistent with the 
criteria for a 40 percent rating under the provisions of 
diagnostic code 5261. 

Impairment of the tibia and fibula is rated as 40 percent 
disabling with nonunion, with loose motion, requiring a brace 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  However, the 
most recent VA examination findings do not disclose that such 
impairment exists in the veteran's service-connected right 
knee disability to warrant an increased rating.

In addition, diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40 and 4.45.  See, i.e., Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40; see also 
38 C.F.R. § 4.10.  Functional loss may occur as a result of 
weakness or pain on motion of the affected extremity.  
38 C.F.R. § 4.40.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  See DeLuca v. Brown, 8 
Vet. App. at 202.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, and restricted or excess 
movement of the joint or pain on movement.  38 C.F.R. § 4.45.  
For the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  Id.

The Board notes that arthritis and degenerative changes have 
been noted in the veteran's right knee.  Under the anti- 
pyramiding provision of 38 C.F.R. § 4.14, (1999), the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) held, 
in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board finds that the 
symptomatology associated with arthritis, painful motion, 
reduction in range of motion, weakness and fatigability are 
contemplated within diagnostic code 5055, that specifically 
incorporates pain on motion and weakness.  See DeLuca v. 
Brown, 8 Vet. App. at 202; Hicks v. Brown, 8 Vet. App. 417 
(1995); Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
VAOPGCPREC 9-98. 

A review of the evidence of record regarding the veteran's 
right knee disability does not demonstrate that an increased 
evaluation is appropriate under the VA's General Counsel 
promulgated VAOPGCPREC 23-97.  In that opinion, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 (evaluated on the same basis as 
diagnostic code 5010) and 5257.  The General Counsel 
subsequently clarified that in order to merit separate 
evaluations the disability must meet the criteria for the 
minimum evaluation under both diagnostic codes 5257 and 5003.  
VAOPGCPREC 9-98 (1998).  The VA General Counsel, in 
VAOPGCPREC 9-98, held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under diagnostic code 5257 can also be 
compensated under diagnostic code 5003 and vice versa.  
However, for such a separate rating to be granted, it must be 
demonstrated that additional disability is present.  For such 
additional disability to be present, it must be demonstrated 
that the service-connected disability at least meets the 
criteria for a zero percent rating under the provision of 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
these provisions, zero percent ratings are appropriate when 
extension is limited to 5 degrees or flexion is limited to 60 
degrees.  However, there is no basis upon which to predicate 
assignment of a disability rating under these codes.

Upon review of all the evidence of record, the Board is of 
the opinion that an increased rating to 60 percent is 
warranted for the veteran's service-connected right knee 
disability under diagnostic code 5055.  In this case, the 
veteran had continuing right knee problems that eventually 
required right knee replacement.  In this regard, after the 
total rating period is completed following surgery, residuals 
of the surgery are rated by comparison to other disabilities.

As for residual disability, to summarize, the aggregate 
evidence reflects that the veteran continues to experience 
persistent throbbing knee pain that is always present.  He 
described knee stiffness that worsens at the end of the day 
but indicated his pain is less than prior to the surgery.  He 
described some flare-ups of severe pain that necessitated his 
remaining home for several days and was wakened by knee pain 
approximately once a week.  In April 1998, the VA examiner 
said the veteran could not walk on his toes or heels, had an 
antalgic gait on both legs with the right leg more painful 
and there was pain and tenderness about both collateral 
ligaments and the right hamstrings medially and laterally.  
The veteran said his knee pain interfered with his job 
performance as chief of police and he was unable to put his 
trousers on standing up.  He needed to place both feet on 
each stair rather than climb them in succession.  Further, 
the veteran indicated that his right knee disability forced 
him to give up hobbies, including deer hunting in 1996 and 
horseshoes that he gave up in 1995 due to severe pain and he 
was unable to mow the lawn or tend his garden.

The veteran's residuals symptomatology following his total 
knee replacement obviously can no longer be evaluated as 100 
percent disabling under diagnostic code 5055 because such 
total evaluation is limited to one year following 
implantation of prosthesis.  The RO has already granted the 
veteran the total evaluation.  The next evaluation under 
diagnostic code 5055 is 60 percent for knee replacement with 
chronic residuals consisting of painful motion or weakness in 
the affected extremity.  The minimum rating is 30 percent for 
intermediate degrees of residual weakness, pain or limitation 
of motion with rating to be assigned by analogy to diagnostic 
codes 5256, 5261 or 5262.

The veteran does not have ankylosis or limitation of 
extension or flexion such as to warrant a disability 
evaluation by analogy to contemplated disablement under 
diagnostic codes 5256, 5261 or 5262.  He does have severely 
disabling residuals of surgery that equates to severe 
disablement contemplated in the 60 percent evaluation under 
diagnostic code 5055 for knee replacement.  The veteran's 
right lower extremity disability does not entail ankylosis of 
his hip or impairment of his femur as tow arrant the higher 
disability ratings of 90 percent and 80 percent respectively 
under diagnostic codes 5250 and 5255.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5255 (1999).  Accordingly, resolving 
the benefit of the doubt in the veteran's favor, the Board 
believes a 60 percent evaluation for ongoing severe right 
knee disablement under diagnostic code 5055 is warranted.

The 60 percent evaluation for severely disabling residuals of 
right knee surgery contemplates functional loss due to pain 
and disablement under the provisions of 38 C.F.R. §§ 4.40, 
4.45.

The 60 percent evaluation under diagnostic code 5055 is, in a 
sense, the maximum schedular evaluation assignable since the 
veteran already received the 100 percent evaluation based on 
the total knee replacement for a period of one year, and less 
ratings are based on residual disability.

Further, the medical evidence has not shown that the surgical 
scar of the right knee is poorly nourished with repeated 
ulceration, or painful and tender on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1998).  The 
scar observed on VA examination in April 1998 was found to be 
well healed.  Accordingly, a separate compensable rating 
under the holding in Esteban v. Brown, 6 Vet. App. at 259 is 
not warranted.

Accordingly, resolving the benefit of the doubt in the 
veteran's favor, the Board finds that a 60 percent evaluation 
under diagnostic code 5055 is warranted for the veteran's 
service-connected post-operative status, right knee torn 
medial meniscus with degenerative changes, status post total 
knee arthroplasty.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5010-5055. 

The Board notes that the RO assigned a combined schedular 
evaluation under the provisions of diagnostic codes 5055 and 
5010.  In view of the General Counsel's opinions referred to 
above, and the provisions of 38 C.F.R. § 4.14, 4.25(b) 
(1999), this would not appear to be proper.  However, in 
light of the Board's decision and since the veteran does not 
meet the criteria for the minimum compensable evaluation 
under diagnostic code 5257, the decision to include that 
diagnostic code with diagnostic code 5010 is harmless error.  
See Wamhoff v. Brown, 8 Vet. App. 517, 520 (1996) (it was 
harmless error for the Board to have applied the incorrect 
version of regulations as the Board decision would not have 
changed if the correct version were applied).

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The evidence of record shows 
that the veteran is employed and has not presented evidence 
to show that he required recent hospital treatment for the 
service-connected right knee disability.  Although he has 
reported that his left knee condition does affect his work, 
he has not presented evidence to support that that assertion 
and the Board finds that the 60 percent evaluation assigned 
appropriately takes into account such impairment.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App.  218, 227 
(1995).


ORDER

An increased rating to 60 percent is granted for right knee, 
postoperative status torn medial meniscus with degenerative 
changes, status post total knee arthroplasty, subject to the 
rules and regulations governing the payment of monetary 
awards.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

